MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                  FILED
Memorandum Decision shall not be regarded as                 Apr 26 2017, 6:51 am
precedent or cited before any court except for the
                                                                  CLERK
purpose of establishing the defense of res judicata,          Indiana Supreme Court
                                                                 Court of Appeals
collateral estoppel, or the law of the case.                       and Tax Court




ATTORNEY FOR APPELLANT:                                ATTORNEY FOR APPELLEE:
Benjamin Loheide                                       Steven J. Cohen
Law Office of Benjamin Loheide                         Zeigler Cohen & Koch
Columbus, Indiana                                      Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re the Involuntary                                      April 26, 2017
Commitment of:                                             Court of Appeals Case No.
                                                           03A01-1611-MH-2543
L.T.,
                                                           Appeal from the Bartholomew
Appellant-Respondent,                                      Superior Court
                                                           The Hon. James D. Worton, Judge
        v.
                                                           Trial Court Cause No.
                                                           03D01-1609-MH-5380
Columbus Regional Hospital
Mental Health Center,
Appellee-Petitioner.




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017    Page 1 of 8
                                          Case Summary
[1]   In early September of 2016, Appellant-Respondent L.T. was found wandering

      the streets of Franklin, Indiana, and was admitted to Appellee-Petitioner

      Columbus Regional Hospital Mental Health Center (“the Hospital”). L.T.

      believed that unknown persons were attempting to control her through pod-

      casts. The Hospital treated L.T. with anti-psychotic medication and kept her

      for approximately two weeks. L.T. refused to take advantage of any of the

      placement options offered by the Hospital, and returned the next day,

      essentially looking for a place to stay, leaving when told she could not stay

      without being admitted. Around a week later, L.T. was found sitting outside

      during a storm and was returned to the Hospital. L.T. had not taken

      medications as directed since her discharge and was still experiencing similar

      delusions as before. A Hospital psychiatrist diagnosed L.T. with schizophrenia,

      delusions, auditory hallucinations, and paranoia. Eventually, the Hospital

      applied for a commitment order. After the commitment hearing, the trial court

      found L.T. to be mentally ill and gravely disabled and ordered her involuntarily

      committed. L.T. contends that the Hospital failed to establish that she was

      gravely disabled. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   Before September 29, 2016, L.T. had a significant history of mental illness,

      including a two-year commitment at the Richmond State Hospital that began in

      2013. Following that commitment, L.T. was released to Centerstone Group,

      Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 2 of 8
      which she left of her own accord. Since leaving Centerstone, L.T. has struggled

      with housing, has not complied with treatment, and “fell out of the system.”

      Tr. Vol. II p. 9.


[3]   On September 6, 2016, L.T. was admitted to the Hospital after being found

      wandering around Franklin. L.T. had been homeless for approximately two to

      three weeks and “thought she was being controlled through pod-casts and that

      electronics such as cell phones[] and I-pads were somehow controlling her.”

      Tr. Vol. II p. 6. L.T. also believed that she was a victim of voodoo, persons

      were burning her hair and skin, and somebody had recently shot at her. The

      Hospital started L.T. on anti-psychotic medication and held her for

      approximately two weeks before discharging her on September 19, 2016.

      Although the Hospital offered L.T. group home, shelter, and subacute facility

      placements, L.T. was not interested in any of those options and was “quite

      adamant that she wanted to find her own apartment.” Tr. Vol. II p. 6.


[4]   L.T. returned to the Hospital on September 20, 2016, asking if she could stay “a

      few days[,]” but left when told that she would have to be admitted to the

      Hospital in order to stay. Tr. Vol. II p. 7. On September 28, 2016, L.T. was

      returned to the Hospital after being found sitting outside during a storm, but

      was not admitted until the next day. By this point, police had become involved

      and were concerned about L.T.’s mental state. L.T. had not taken Zyprexa as

      directed after being discharged on September 19, 2016. L.T. was verbalizing

      the same delusions as she had previously, i.e., her beliefs that persons were

      trying to kill her, she had been “framed[,]” and “something happened” during

      Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 3 of 8
      her previous admission to the Hospital. Tr. Vol. II p. 7. Dr. Michael Stark, the

      Hospital’s inpatient psychiatrist, diagnosed L.T. with schizophrenia, delusions,

      auditory hallucinations, and paranoia. On September 29, 2016, an application

      for emergency detention of L.T. was filed on behalf of the Hospital.


[5]   On October 7, 2016, a commitment hearing was held, at which Dr. Stark and

      L.T. testified. In the opinion of Dr. Stark, L.T.’s significant delusions and

      paranoia has led to her difficulty in providing housing for herself. L.T. has not

      complied with medications upon discharge from the Hospital, and her attempts

      to secure assistance from family or friends were unsuccessful. Dr. Stark also

      opined that involuntary commitment would be helpful to ensure compliance

      with medicinal therapy and to explore options for housing and that out-patient

      treatment would be inadequate. Dr. Stark believes that the least restrictive

      environment in which L.T. could receive treatment for her mental illness would

      be a regular commitment1 and that state hospitalization would likely be

      necessary.


[6]   L.T. testified concerning the pod-casts, telling the trial court, “I don’t know

      how they do it, through Satellite, or how they do it, but they will put talking in

      and around by head” and claimed to have recorded some of that talking. Tr.




      1
        In Indiana, an adult person may be civilly committed either voluntarily or involuntarily. Involuntary civil
      commitment may occur under four circumstances if certain statutorily regulated conditions are satisfied,
      including “Regular Commitment” for an indefinite period of time that may exceed 90 days pursuant to
      Indiana Code chapter 12-26-7.



      Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017              Page 4 of 8
      Vol. II p. 12. When L.T. played back what she claimed was a tape recording of

      the voices she had heard, nothing was audible. Following the hearing, the trial

      court ordered a regular commitment, finding that L.T. was suffering from

      paranoid schizophrenia, was gravely disabled, and was in need of regular

      commitment for a period expected to exceed ninety days. The trial court’s

      order also found that state hospitalization was the least restrictive environment

      suitable for necessary care and treatment and authorized the mental health staff

      to give L.T. whatever treatment was deemed necessary, regardless of consent.


                                 Discussion and Decision
                  Whether L.T.’s Involuntary Commitment Is
                      Supported by Sufficient Evidence
[7]   L.T. contends that the Hospital produced insufficient evidence to sustain her

      involuntary commitment.


              To obtain an involuntary regular commitment of an individual, a
              “petitioner is required to prove by clear and convincing evidence
              that: (1) the individual is mentally ill and either dangerous or
              gravely disabled; and (2) detention or commitment of that
              individual is appropriate.” Ind. Code § 12-26-2-5(e) (2012).
              ….
              “[T]he purpose of civil commitment proceedings is dual: to
              protect the public and to ensure the rights of the person whose
              liberty is at stake.” In re Commitment of Roberts, 723 N.E.2d 474,
              476 (Ind. Ct. App. 2000), trans. not sought.… To satisfy the
              requirements of due process, the facts justifying an involuntary
              commitment must be shown “by clear and convincing evidence
              …. [which] not only communicates the relative importance our

      Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 5 of 8
              legal system attaches to a decision ordering an involuntary
              commitment, but … also has the function of reducing the chance
              of inappropriate commitments.” Commitment of J.B. v. Midtown
              Mental Health Ctr., 581 N.E.2d 448, 450 (Ind. Ct. App. 1991)
              (citations omitted), trans. denied.
              In reviewing the sufficiency of the evidence supporting a
              determination made under the statutory requirement of clear and
              convincing evidence, an appellate court will affirm if,
              “considering only the probative evidence and the reasonable
              inferences supporting it, without weighing evidence or assessing
              witness credibility, a reasonable trier of fact could find [the
              necessary elements] proven by clear and convincing evidence.”
              Bud Wolf Chevrolet, Inc. v. Robertson, 519 N.E.2d 135, 137 (Ind.
              1988).
      Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273-74 (Ind.

      2015) (footnote omitted, first and second ellipses added).


[8]   The trial court found that L.T. was suffering from paranoid schizophrenia, and

      she does not contest the conclusion that she suffered from a mental illness. L.T.

      does, however, contest the trial court’s finding that she was gravely disabled as

      defined in Indiana Code section 12-7-2-96:

              “Gravely disabled”, for purposes of IC 12-26, means a condition
              in which an individual, as a result of mental illness, is in danger
              of coming to harm because the individual:
                  (1) is unable to provide for that individual’s food, clothing,
                  shelter, or other essential human needs; or
                  (2) has a substantial impairment or an obvious deterioration
                  of that individual’s judgment, reasoning, or behavior that
                  results in the individual’s inability to function independently.

[9]   Indiana Code section 12-7-2-96 is written in the disjunctive, requiring a

      petitioner to prove only one prong of the definition of “gravely disabled”:
      Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 6 of 8
               As we have often noted, because this statute is written in the
               disjunctive, a trial court’s finding of grave disability survives if we
               find that there was sufficient evidence to prove either that the
               individual is unable to provide for his basic needs or that his
               judgment, reasoning, or behavior is so impaired or deteriorated
               that it results in his inability to function independently.

       Civil Commitment of W.S. v. Eskenazi Health, Midtown Cmty. Mental Health, 23

       N.E.3d 29, 34 (Ind. Ct. App. 2014), trans. denied. So, to the extent that L.T.

       argues that the Hospital was required to establish both prongs of section 12-7-2-

       96, this is incorrect.


[10]   That said, we conclude that, at the very least, the Hospital produced sufficient

       evidence to establish by clear and convincing evidence that L.T. was unable to

       provide shelter for herself prior to her commitment. Following her release from

       a two-year commitment at Richmond State Hospital, L.T. was released to

       Centerstone Group, after which she struggled to find housing. On September 6,

       2016, when L.T. was admitted to the Hospital after being found wandering

       around Franklin, Indiana, she had been homeless for approximately two to

       three weeks. After the Hospital discharged L.T. on September 19, 2016, she

       was not interested in any of the placement options offered by the Hospital and

       was “quite adamant that she wanted to find her own apartment.” Tr. Vol. II p.

       6. L.T. returned to the Hospital the very next day, asking if she could stay “a

       few days[,]” but left when told that she would have to be admitted to the

       Hospital in order to stay. Tr. Vol. II p. 7. On September 28, 2016, L.T. was

       returned to the Hospital after being found sitting outside during a storm.



       Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 7 of 8
[11]   In addition to the substantial evidence that L.T. had not secured housing for

       herself in the days and weeks prior to her commitment, there was evidence that

       she would be unable to do so moving forward. Dr. Stark opined that L.T.’s

       mental illness, specifically her significant delusions and paranoia, led to her

       inability to secure housing. Moreover, the record indicates that there are no

       family or friends willing or able to provide L.T. with housing or assistance, and

       nobody appeared at the October 7, 2016, hearing to support her. The Hospital

       established by clear and convincing evidence that L.T. is mentally ill and

       gravely disabled pursuant to Indiana Code subsection 12-7-2-96(1).


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 03A01-1611-MH-2543 | April 26, 2017   Page 8 of 8